      Case 3:08-cv-01240-RDM Document 310 Filed 02/18/21 Page 1 of 1




                     THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

STEPHEN MATHIS, EXECUTOR
FOR THE ESTATE OF
MICHAEL B. KESLOSKY, Ill, DECEASED, :

                    Plaintiff,
     V.                                          3:08-CV-1240
                                                 (JUDGE MARIANI)
BOROUGH OF OLD FORGE, et al.,

                    Defendants.

                                 ~
     AND NOW, THIS      K                ORDER

                                   DAY OF FEBRUARY, 2021 , for the reasons set forth in

this Court's accompanying memorandum opinion, IT IS HEREBY ORDERED THAT:

      1. "Plaintiff's Renewed Motion for Judgment as a Matter of Law Pursuant to Federal

          Rule of Civil Procedure 50(b)" (Doc. 287) is DENIED.

     2. "Plaintiff's Post-Trial Motion for a New Trial Pursuant to Federal Rule of Civil

          Procedure 59" (Doc. 288) is DENIED.
